Citation Nr: 1030543	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army 
from September 15, 1971 to September 6, 1974.  He served in the 
United States Army National Guard (USARNG) from September 7, 1974 
to March 31, 1997. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By that rating action, the RO denied service 
connection for a low back disorder.  The Veteran appealed the 
RO's November 2005 rating action to the Board.   

In February 2009, the Veteran, sitting at the Columbia, South 
Carolina RO, testified before the undersigned Veterans Law Judge 
at a videoconference hearing.  A copy of the hearing transcript 
is of record. 
 
The appeal is REMANDED to the RO/Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board finds that additional substantive development of the 
Veteran's claim for service connection for residuals of a low 
back injury is warranted prior to further appellate review.  

The Veteran contends he injured his low back while carrying a 15 
to 20-pound telegraph pole during a team-building exercise while 
on a week-end drill with the USARNG in January 1997, and that he 
continues to have low back problems. 

The Veteran has not been afforded a VA examination to 
specifically determine whether he currently has a low back 
disability that is related to, or had its onset during, a period 
of active duty for training with the USARNG.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his low back 
disorder that is not evidenced by the 
current record. The Veteran should be 
provided with the necessary medical 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these records 
and associate them with the claims file.

2.  Following a reasonable period of time 
or upon receipt of the Veteran's response, 
the RO/AMC will afford the Veteran a VA 
examination by a qualified physician, to 
ascertain whether his current low back 
disorder is related to any incident of 
active duty for training, to include the 
documented incident of the Veteran having 
"hurt his back" while riding in a motor 
vehicle for three days in May 1987, as well 
as the claimed telegraph-pole incident. The 
following considerations will govern the 
examination:

a. The claims file, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review of 
these materials in any report generated as 
a result of this remand.

b. After conducting any interviews with the 
Veteran or any appropriate clinical 
testing, the examiner must express an 
opinion; whether any currently diagnosed 
low back disorder was incurred during the 
Veteran's period of active duty for 
training. 

c. The examiner should indicate 
consideration of any assertions from the 
Veteran of in-service injury consistent 
with the circumstances of his military 
service, such as having "hurt his back" 
while riding in a motor vehicle for three 
days in May 1987, and having injured it 
while carrying a telegraph pole during a 
team-building exercise during his period of 
ACDTURA.  

d. The examiner must state the medical 
basis or bases for his or her respective 
opinion.  However, if an examiner cannot 
respond to the inquiry without resorting to 
speculation, he or she should so state, and 
further state what specific information is 
lacking as to providing a non-speculative 
opinion.

e. Although the examiner must review the 
evidence of record as contained in the 
claims folder, his or her attention is 
called to the following:  

(i) STR, dated May 6, 1987, reflecting 
that the Veteran had "hurt" his back 
after he rode in a motor vehicle 
(e.g., jeep) for three days.  A 
diagnosis of mild lumbosacral spine 
strain was entered;

(ii) A January 1996 report, prepared 
by Winnsboro Chiropractic Center, 
showing that the Veteran gave a 
history of having hurt his back one 
year previously.  The nature of the 
injury was not reported.  The Veteran 
also reported having injured his low 
back one year previously while 
"butchering" a hog, that he had 
reinjured it and that he had 
subsequently sought treatment from an 
army medic;
(iii) August 1996 National Guard 
periodic examination report reflecting 
that the Veteran's spine was evaluated 
as normal;

(iv) August 1996 Report of Medical 
History, wherein the Veteran denied 
having had recurrent back pain.  He 
indicated that he was in good health. 

(v) UNICARE Statement of Claim for 
Disability Benefits, wherein the 
Veteran reported that he had become 
totally disabled on September 10, 
1997; the details of the injury (e.g., 
time, place, date) were not recorded.  
Dr. W. T. F. diagnosed the Veteran 
with a displaced lumbar disc;  

(vi) December 1997 report, prepared by 
Winnsboro Chiropractic Center, showing 
that he Veteran had been diagnosed 
with lumbar subluxation, sacroiliac 
joint subluxation and lumbar 
intervertebral disc radiculitis or 
neuritis.  (See reports, dated in 
December 1997, prepared by Winnsboro 
Chiropractic Clinic).  

(vii) Reports prepared by Palmetto 
Health dated from October to January 
2006, reflecting that the Veteran 
reported having slipped and "hurt" 
his back in mid-October 2005.  A 
diagnosis of lower back strain/sprain 
was entered. 

(viii) A July 2006 VA outpatient 
report containing the Veteran's self-
reported history of having injured his 
back while running with a telegram 
pole during a team building exercise 
with the USARNG; and.  

(ix) Statements from fellow servicemen 
confirming that the Veteran had 
injured his low back while carrying a 
telegraph pole during a week-end drill 
with the USARNG.  (See statements 
prepared by A. J., and C. C. J., dated 
in February and April 2009, 
respectively).  

3.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then, 
readjudicate the issue of entitlement to 
service connection for residuals of a low 
back injury. 

4.  The RO/AMC must ensure that all 
directed factual and medical development as 
noted above is completed. In the event that 
any examination report does not contain 
sufficient detail, the RO/AMC must take any 
appropriate action by return of that report 
to the examiner for corrective action.  See 
38 C.F.R. § 4.2 (2009) (if the findings on 
an examination report are incomplete, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). 

If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim of entitlement to service 
connection for residuals of a low back injury.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


